MEMORANDUM OPINION
BUSSEY, Presiding Judge.
This is an original proceeding in which-petitioner, Donnie Meldrum, an inmate of the State Penitentiary at McAlester, Oklahoma, seeks an order of this Court extending the time within which to perfect an appeal and reinstating an appeal bond here*217to fore set in Creek County District Court case No. 6125-C.
From the record it does not appear that petitioner ever attempted to perfect his appeal by giving notice in writing of his intention to appeal and a written request for casemade at the time of rendition of judgment and sentence, or within ten (10) ■days thereafter.
The relief prayed for is accordingly ■denied.
NIX and BRETT, JJ., concur.